       Case 2:20-cr-00044-LSC-SMD Document 1 Filed 02/12/20 Page 1 of 2

                                                                                      FILED
                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                                                                                  FEe 1 2 2020
                              NORTHERN DIVISION
                                                                                        CITRX
UNITED STATES OF AMERICA                                                              DISTRICT COURT
                                                                                  MIDDLE DIST. IA
       v.                                               CR. NO.    .'ali6g 4/1V711/P/:4
                                                               [18 U.S.C.§ 656]
TIFFANY CULLIVER FRANKLIN
                                                        INDICTMENT


The Grand Jury charges:

                                            COUNT 1

       From in or about June 2017 through on or about July 18, 2017, in Montgomery County,

within the Middle District of Alabama, the defendant,

                              TIFFANY CULLIVER FRANKLIN,

being an employee of Branch Banking and Trust Company ("BB&T"), a bank whose deposits were

then insured by the Federal Deposit Insurance Corporation, with intent to injure and defraud BB&T,

did embezzle, abstract, purloin, and willfully misapply approximately $202,000.00 of the moneys,

funds, assets and securities intrusted to the custody and care of BB&T.

       All in violation of Title 18, United States Code, Section 656.




                                                 1
       Case 2:20-cr-00044-LSC-SMD Document 1 Filed 02/12/20 Page 2 of 2




                                               A TRUE BILL:




WILLIAM P. BARR
ATTORNEY GENERAL

RICHARD W. MOORE
UNITED STATES ATTORNEY
SOUTHERN DISTRICT OF ALABAMA
By:


Sinan Kalayo lu, Special Attorney
Assistant   ted States Attorney


Se    . Costello
Assistant United States Attorney
Chief, Criminal Division




                                       2
